                            1 HENRY Y. CHIU 222927
                              7726 North First Street, Box 404
                            2 Fresno, California 93720
                              Telephone: (559) 898-2448
                            3 Email: Henry@HenryChiuEsq.com
                            4 Attorney for Plaintiffs
                            5
                            6
                            7                               UNITED STATES DISTRICT COURT
                            8                EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION

                            9                                               * * *

                           10 BOARD OF TRUSTEES OF IBEW                          Case No. 1:17-CV-01483-DAD-EPG
                              LOCAL UNION NO. 100 PENSION
                           11 TRUST FUND; JOINT ELECTRICAL
                              INDUSTRY TRAINING TRUST FUND;                      STIPULATION AND ORDER TO
                           12 NATIONAL ELECTRIC BENEFIT                          VACATE DISCOVERY CUTOFF DATES
                              FUNDS; and FAMILY MEDICAL CARE                     AND SET FURTHER CASE
                           13 PLAN,                                              MANAGEMENT CONFERENCE

                           14                 Plaintiffs,                        (ECF NO. 59)

                           15         v.

                           16 POWER DESIGN ELECTRIC, INC.; and
                              DOES 1 through 50,
                           17
                                           Defendants.
                           18
                           19         Plaintiffs Board of Trustees of IBEW Local Union No. 100 Pension Trust Fund, Joint
                           20 Electrical Industry Training Trust Fund, National Electric Benefit Funds and Family Medical
                           21 Care Plan (collectively, “Plaintiffs”) and defendant Power Design Electric, Inc. (“Defendant”)
                           22 respectfully request that the Court vacate the discovery cutoff dates identified herein, and set a
                           23 Further Case Management Conference, in light of the current COVID-19 pandemic.
                           24         Said request is based upon the following facts, as stipulated between the Parties.
                           25 ///
                           26 ///

 HENRY CHIU, ESQ.
                           27 ///
7726 NORTH FIRST STREET
         BOX 404
FRESNO, CALIFORNIA 93720   28 ///
                                                                             1
                                                                 STIPULATION AND ORDER TO
                                        VACATE DISCOVERY CUTOFF DATES AND SET FURTHER CASE MANAGEMENT CONFERENCE
                            1                                           STIPULATION
                            2          1.      The Court previously ordered a deadline of April 1, 2020, for the completion of
                            3 non-expert discovery. See Order dated Sep. 25, 2019 [ECF No. 50].
                            4          2.      Issues arose with respect to certain discovery responses, which the Parties
                            5 resolved amongst themselves. As part of the resolution, the Court extended the non-expert
                            6 discovery deadline with respect to those discovery responses to April 8, 2020. See Order dated
                            7 March 10, 2020 [ECF No. 56].
                            8          3.      The Governor of the State of California proclaimed a State of Emergency on
                            9 March 4, 2020, with respect to the current COVID-19 pandemic. See Office of Governor website
                           10 [https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to-help-
                           11 state-prepare-for-broader-spread-of-covid-19/].
                           12          4.      The Governor of the State of California subsequently issued, among other things,
                           13 a stay-at-home order on March 19, 2020. Id. [https://www.gov.ca.gov/2020/03/19/governor-
                           14 gavin-newsom-issues-stay-at-home-order/]. The order became effective immediately, and is to
                           15 remain in effect until further notice. Id. Counsels for the Parties are unaware of any date certain
                           16 for the lifting of this order.
                           17          5.      At the present time, the following discovery remain outstanding:
                           18                  i.      Defendant’s responses to Plaintiffs’: Interrogatories, Set Three; Requests
                           19                          for Admission, Set Two; and Requests for Production of Documents, Set
                           20                          Three; and
                           21                  ii.      the deposition of the Person Most Knowledgeable of Defendant.
                           22          6.      Furthermore, counsels for the Parties believe: that said outstanding discovery is
                           23 necessary for the expert discovery; and that, if it remains in effect long enough, the Governor’s
                           24 stay-at-home order may impact the expert witness disclosure and expert discovery deadlines.
                           25          7.      As there is no current date certain for the lifting of the stay-at-home order,
                           26 counsels for the Parties believe it would be difficult to propose new dates certain for the

 HENRY CHIU, ESQ.
                           27 discovery and disclosure deadlines at this time. Plaintiffs therefore respectfully request that the
7726 NORTH FIRST STREET
         BOX 404
FRESNO, CALIFORNIA 93720   28 Court vacate the deadlines, and set a Further Case Management Conference for approximately
                                                                              2
                                                                  STIPULATION AND ORDER TO
                                         VACATE DISCOVERY CUTOFF DATES AND SET FURTHER CASE MANAGEMENT CONFERENCE
                            1 one month from now to discuss new deadlines.
                            2         8.     The Parties further respectfully request that the Court permit their counsels to
                            3 attend said Further Case Management Conference via telephone.
                            4         Dated: March 26, 2020               HENRY CHIU, ESQ.
                            5
                                                                          By:    /s/ Henry Y. Chiu
                            6                                                    HENRY Y. CHIU
                                                                                 Attorney for Plaintiffs
                            7
                            8
                            9         Dated: March 26, 2020               LANG, RICHERT & PATCH
                           10
                                                                          By:    /s/ Stan D. Blyth___________
                           11                                                    STAN D. BLYTH
                                                                                 Attorney for Defendant
                           12                                                    Power DESIGN ELECTRIC, INC.
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26

 HENRY CHIU, ESQ.
                           27
7726 NORTH FIRST STREET
         BOX 404
FRESNO, CALIFORNIA 93720   28
                                                                            3
                                                                STIPULATION AND ORDER TO
                                       VACATE DISCOVERY CUTOFF DATES AND SET FURTHER CASE MANAGEMENT CONFERENCE
                            1                                               ORDER
                            2          Pursuant to the stipulation of the Parties (ECF No. 59), and finding good cause exists,
                            3          IT IS ORDERED that all non-expert and expert discovery deadlines are vacated and that
                            4 the case is set for a telephonic case management conference on May 5, 2020, at 10:00 a.m., in
                            5 Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To participate telephonically,
                            6 each party is directed to use the following dial-in number and passcode: 1-888-251-2909;
                            7 passcode 1024453. The parties are also directed to file a joint status report one full week prior to
                            8 the conference and email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for
                            9 the Judge’s review.
                           10
                           11
                                IT IS SO ORDERED.
                           12
                           13      Dated:    March 27, 2020                              /s/
                                                                                  UNITED STATES MAGISTRATE JUDGE
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26

 HENRY CHIU, ESQ.
                           27
7726 NORTH FIRST STREET
         BOX 404
FRESNO, CALIFORNIA 93720   28
                                                                             4
                                                                 STIPULATION AND ORDER TO
                                        VACATE DISCOVERY CUTOFF DATES AND SET FURTHER CASE MANAGEMENT CONFERENCE
